      Case 1:21-cv-00218 Document 1 Filed 04/12/21 Page 1 of 4 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                BLUEFIELD DIVISION

 Dale P. Field, Jr.,
                                                               1:21-cv-00218
                                                    Case No: _____________________
                                                    Removed from the Circuit Court of
                        Plaintiff,                  McDowell County
                                                    Civil Action No. CC-27-2021-C-12
         v.

 Philip Morris USA Inc.,

                        Defendant.


               NOTICE OF REMOVAL AND REQUEST FOR JURY TRIAL

       Without submitting to the jurisdiction of the Court and without waiving any available

defenses, including those under Rule 12 of the Federal Rules of Civil Procedure, Defendant Philip

Morris USA Inc. (“PM USA”) hereby removes this action pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446, from the Circuit Court of McDowell County, West Virginia to the United States District

Court for the Southern District of West Virginia, Bluefield Division. The grounds for removal are

set forth below.

       1.       On March 8, 2021, Plaintiff pro se Dale P. Field, Jr., filed his Complaint in the

Circuit Court of McDowell County, West Virginia, captioned Dale P. Field, Jr. v. Phillip Morris,

USA, Inc., Case No. CC-27-2021-C-12. True and correct copies of all process, pleadings, and

orders served upon PM USA are attached as Exhibit 1.

       2.       Pursuant to 28 U.S.C. § 1446(b), the notice of removal of a civil action shall be

filed within thirty (30) days of the defendant’s receipt of formal service. 28 U.S.C. § 1446(b);

Murphy Bros. Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999). Plaintiff served

PM USA with a copy of the Complaint and Summons on March 22, 2021. See Ex. 1 at 1.

Therefore, the deadline to file the notice of removal is April 21, 2021, and this removal is timely.
         Case 1:21-cv-00218 Document 1 Filed 04/12/21 Page 2 of 4 PageID #: 2




         3.    This Court is the proper forum as “the district court of the United States for the

district and division within which such action is pending”—McDowell County, West Virginia. 28

U.S.C. § 1446(a).

                                         JURISDICTION

         4.    This lawsuit may be removed to this Court pursuant to 28 U.S.C. § 1441(a), (b)

because this action is a civil action of which this Court has original jurisdiction under 28 U.S.C. §

1332(a), in that the matter in controversy exceeds the sum of seventy-five thousand dollars

($75,000.00), exclusive of interests and costs, and Plaintiff and Defendant were, at the time this

lawsuit was filed, and are now at the time of this removal, citizens of different states.

               AMOUNT IN CONTROVERSY REQUIREMENT SATISFIED

         5.    Plaintiff explicitly seeks damages in the amount of two million and fifty thousand

dollars ($2,050,000.00). Compl. at 6.

         6.    “Ordinarily, the jurisdictional amount is determined by the amount of the plaintiff’s

original claim, provided that the claim is made in good faith.” JTH Tax, Inc. v. Frashier, 624 F.3d

635, 638 (4th Cir. 2010) (quoting St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-

89 (1938)). As such, Plaintiff’s demand for two million and fifty thousand dollars satisfies the

jurisdictional requirement of seventy-five thousand dollars ($75,000.00), exclusive of interest and

costs.

                              COMPLETE DIVERSITY EXISTS

         7.    Complete diversity exists between Plaintiff and PM USA. 28 U.S.C. §1332(a).

         8.    Plaintiff alleges, and Defendant is informed and believes, that Plaintiff was at the

time of the filing of the Complaint, and at all intervening times, a citizen of the State of West

Virginia. See Compl. at 1.

                                                  2
      Case 1:21-cv-00218 Document 1 Filed 04/12/21 Page 3 of 4 PageID #: 3




       9.      PM USA is now, and was at the time of filing of the Complaint and at all intervening

times, a Virginia corporation with its principal place of business in Virginia.

       10.     PM USA reserves the right to supplement or amend this Notice of Removal.

       11.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being filed

with the clerk of the Circuit Court of McDowell County, West Virginia. See Exhibit 2.

       12.     Pursuant to 28 U.S.C. § 1446(d), PM USA is providing written notice to Plaintiff.

       13.     PM USA requests a trial by jury of all issues.

                                         CONCLUSION

       WHEREFORE, PM USA hereby removes the action now pending against them in the

Circuit Court of McDowell County, West Virginia, to the United States District Court for the

Southern District of West Virginia, Bluefield Division.



 Dated: April 12, 2021                               Respectfully submitted,
                                                     SHOOK, HARDY & BACON L.L.P.


                                                     /s/ Jeremy A. Gunn
                                                     Jeremy Gunn (WV State Bar #12542)
                                                     jgunn@shb.com
                                                     SHOOK, HARDY & BACON L.L.P.
                                                     2001 Market St. #3000
                                                     Philadelphia, PA 19103
                                                     Telephone: (215) 278-2555
                                                     Facsimile: (215) 278-2594
                                                     Attorneys for Defendant Philip Morris USA
                                                     Inc.




                                                 3
       Case 1:21-cv-00218 Document 1 Filed 04/12/21 Page 4 of 4 PageID #: 4




                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of April, 2021, I electronically filed the foregoing

Notice of Removal and Request for Jury Demand with the Clerk for the Court by using the

CM/ECF system, which will send a notice of electronic filing to all counsel of record.

        I further certify that I mailed the foregoing document and the notice of electronic filing by

certified mail to the following:

Dale Field, Jr., #3558053
Steven’s Correctional Center
795 Virginia Avenue
Welch, WV 24801




                                                     /s/ Jeremy A. Gunn
                                                     Jeremy Gunn (WV State Bar #12542)
                                                     jgunn@shb.com
                                                     SHOOK, HARDY & BACON L.L.P.
                                                     2001 Market St. #3000
                                                     Philadelphia, PA 19103
                                                     Telephone: (215) 278-2555
                                                     Facsimile: (215) 278-2594

                                                     Attorneys for Defendant Philip Morris USA
                                                     Inc.




                                                 4


4850-4525-6931
